Bleckley, Justice,
concurring.
As to whether the transfer by the comptroller-general to the plaintiff in error was valid or not, is a question on which I do not and need not, for the purposes of this ease, express an opinion. It was not as thoroughly argued at the bar as so difficult and important a question ought to be. The general lien law of 1873 provides for tax liens, as well as many other liens, and then declares that “ all liens provided for by this act may be assigned by writing.” Nor is it necessary to decide now whether a public officer can use a process to collect money, and then retain the money on account of an alleged defect in his authority to raise it. See 56 Ga., 290 ; 8 Gr’l’f R. 334. Though the comptroller-general was made a party to the rule in the court below, he did not except to the judgment. So far as Johnson, the plaintiff in error, is concerned, the judgment discharging the rule against the sheriff was, on the facts contained in the record, correct, for the following reasons :
1. The transferee of a fi.fa. against specific property is *121not entitled to the surplus produced by an official sale of the property, over and above the amount of they?, fa. and costs, but such surplus belongs to the owner of the property.
2. When two or more y?, fas. are proceeding inrem, each against different specific property, such as a lot of land, money produced by a sale under one of they?, fas. cannot be applied to pay off any of the others. One lot of wild land assessed by the comptroller-general, is not chargeable with the taxes or costs due on another.
3. Where the comptroller-general has issued a fi. fa. for taxes against certain land as wild, the sheriff ought not to levy and sell, if the fact be that the land is not wild but improved.
On these grounds I concur in the judgment of affirmance.